DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on April 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “springs” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prager (USP 3,242,748).
Prager teaches a continuously variable transmission comprising: a first main shaft (9) and a second main shaft (17), having respective rotation axes fixed and coplanar with respect to a reference plane (in plane with page of Figs 1-2) said first and second main shafts each comprising a primary roll surface (10,18) shaped as a solid of revolution; at least one auxiliary shaft (23), rotatable around a respective rotation axis, said auxiliary shaft being interposed between said first and second main shafts and comprising two secondary roll surfaces (24,25) each secondary roll surface being shaped as a solid of revolution and placed in contact with a respective primary roll surface of the first and second main shafts so as to transmit motion from  one main shaft to the other main shaft, said auxiliary shaft being configured so that its rotation axis is movable only along the reference plane identified by the rotation axes of the first and second main shafts.  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Intersection Point)][AltContent: textbox (Intersection Point)][AltContent: arrow][AltContent: textbox (Tangent Line)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Main Rotation Axis)][AltContent: textbox (Tangent Line)][AltContent: textbox (2nd Main Rotation Axis)][AltContent: textbox (Aux. Rotation Axis)]
    PNG
    media_image1.png
    461
    894
    media_image1.png
    Greyscale
 
As illustrated in the above annotated Figure 2, the primary roll surfaces are shaped such that: in said reference plane, a line tangent to the primary roll surface of the first main shaft and to the respective secondary roll surface of the auxiliary shaft in a contact point between said primary roll surface of the first  main shaft and the respective secondary roll surface of the auxiliary shaft passes through an intersection point between the rotation axis of said first main shaft and the rotation axis of said auxiliary shaft and in said reference plane, a line tangent to the primary roll surface of the second main shaft and to the respective secondary roll surface of the auxiliary shaft in a contact point between said primary roll surface of the second main shaft and the respective secondary roll surface of the auxiliary shaft passes through an intersection point between the rotation axis of said second main shaft and the rotation axis of said auxiliary shaft; and the intersection point between the rotation axis of said first main shaft and the rotation axis of said auxiliary shaft is distinct from the intersection point between the rotation axis of said second main shaft and the rotation axis of said auxiliary shaft; so that the secondary roll surfaces of the auxiliary shaft roll without rubbing and prying motion on the respective primary roll surfaces of the first and second main shafts, in all operating conditions.  
With respect to claim 2, Prager illustrates the rotation axes of the first and second main shafts are parallel but not coaxial.  
With respect to claim 4, Prager illustrates the primary roll surfaces of the first and second main shafts are different from one another.  
With respect to claim 6, Prager illustrates the primary roll surfaces of the first and second main shafts or the secondary roll surfaces of the auxiliary shaft are arranged so that the contact point used for transmission of motion faces towards the rotation axis of the respective shaft.
  With respect to claim 7, Prager illustrates the auxiliary shaft is supported by a slide (39) movable along the reference plane, one or more actuator means (20,36) acting on said slide for pressing the auxiliary shaft against the first and second main shafts to generate, at contact points between the primary roll surfaces  and respective secondary roll surfaces, a force perpendicular to said primary and secondary roll surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prager (USP 3,242,748) as applied to claim 7 above.
Prager teaches moving the slide with a screw device (36), and does not teach moving the slide by a hydraulic cylinder.  It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed device to replace the screw actuator with a hydraulic actuator since the examiner takes notice of the equivalence of a screw actuator and a hydraulic actuator for their use of displacing a moveable member in a linear direction and the selection of any of these known equivalents to drive the slide would be within the level of ordinary skill in the art.
With respect to claim 8 defining a pair of hydraulic actuators, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to actuate the slide of Prager with a pair of hydraulic actuators, motivation being to provide the predetermined linear force for displacing the slide for a particular application.    


Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658